Title: From George Washington to Major General William Heath, 10 August 1779
From: Washington, George
To: Heath, William


        
          Dear sir
          Head Quarters West-point 10th August 1779
        
        I have just now received your two favors of this date, inclosing General Parson’s letter on the detention of Leach.
        The propriety of the proposed attempt on Lloyds neck, can be best determined by those who are nearer the ground than I am, and whose inquiries may have been more particular, as to the exact situation and strength of the enemy, in its vicinity. If you find a favorable report, I have no objection to the undertaking. I cannot however consent to a Brigadier General’s taking the command of so small a party as is to be employed; but besides the military impropriety I should not like to hazard his loss for the prospect of taking 25 or 30 men.
        Respecting the distribution of the recruits from the State of Connecticut—you will be pleased to give orders for such a proportion of them to be applied to each company or regiment, as to make each of the same strength, or as nearly so as possible.
        
        It appears to me that Leach should be sent into the enemy as we have some time since received an equivalent—and as the faith of the State has been pledged for his exchange, you may therefore order him to their lines as soon as you think proper. I am Dr sir your most hble servt
        
          Go: Washington
        
      